Atkinson, J.
1. A mortgage on realty which describes the land as “50 acres of land off of the south side of. land lot No. 104 in the 14th dist. of Lee County, Ga.,” is not void for uncertainty in the description of the land. Gress Lumber Co. v. Goody, 94 Ga. 519 (21 S. E. 217); Vaughn v. Fitzgerald, 112 Ga. 517 (37 S. E. 752); Osteen v. Wynn, 131 Ga. 210 (62 S. E. 37, 127 Am. St. R. 212), and cases cited.
2. An error in a decree or judgment can not be made a ground of exception to the overruling of a motion for new trial. Bond v. Sullivan, 133 Ga. 160 (65 S. E. 376, 134 Am. St. R. 199).
*105No. 607.
May 15, 1918.
Equitable petition. Before Judge Littlejohn. Lee superior court. August 1, 1917.
J. B. Hoyl, for plaintiff in error. W. O. Martin, contra.
3. The suit was in equity for the foreclosure of two mortgages securing separate promissory notes, and to recover a general judgment for stated amounts of principal and interest, and to reform one of the mortgages so as to correct an error in the description of the land alleged to have been expressed in the mortgage by mutual mistake. The defendant pleaded that the notes were obtained through duress and fraud, and filed a counter-claim in which he prayed for an excess judgment. The verdict was, “We the jury find for the plaintiff the sum of $800.00, without int., and grant the reform as prayed for by plaintiff.” Held, that the verdict was not uncertain in reference to the amount found for the plaintiff. Central Ry. Co. v. Mote, 131 Qa. 166 (62 S. E. 164). Nor was it void for uncertainty in other respects.
4. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.